SUHRHEINRICH, Circuit Judge,
dissenting in part.
As the majority acknowledges, the right to attend a public school is not a fundamental right for purposes of a due process analysis. A school’s disciplinary decision will therefore survive a constitutional substantive due process challenge if it is rationally related to a legitimate government purpose. See Washington v. Glucksberg, 521 U.S. 702, 728, 117 S.Ct. 2258, 138 L.Ed.2d 772 (1997). Furthermore, as the majority notes, the Supreme Court has specifically cautioned that “[j]udicial interposition in the operation of the public school system of the Nation raises problems requiring care and restraint,” and that “[b]y and large, public education in our nation is committed to the control of state and local authorities.” Goss v. Lopez, 419 U.S. 565, 578, 95 S.Ct. 729, 42 L.Ed.2d 725 (1975) (quotation omitted). Thus,
[i]t is not the role of the federal courts to set aside decisions of school administrators which the court may view as lacking a basis in wisdom or compassion. Public high school students do have substantive and procedural rights while at school. But § 1988 does not extend the right to relitigate in federal court evi-dentiary questions arising in school disciplinary proceedings or the proper construction of school regulations. The system of public education that has evolved in this Nation relies necessarily upon the discretion and judgment of school administrators and school board members, and § 1983 was not intended to be a vehicle for federal-court corrections of errors in the exercise of that discretion which do not rise to the level of violations of specific constitutional guarantees.
Wood v. Strickland, 420 U.S. 308, 326, 95 S.Ct. 992, 43 L.Ed.2d 214 (1975) (emphasis added). The majority ignores these principles in holding that the Board acted irrationally in expelling Seal.
I.
First of all, the Board’s decision was rational because the zero tolerance policy does not contain an express scienter requirement. By holding that “[suspending or expelling a student for possessing a weapon, even if that student did not knowingly possess the weapon, would not be rationally related to any state interest,” the majority has improperly substituted its interpretation of the regulation for the School Board’s. As Wood indicates, however, the Board’s construction of its regulations is entitled to deference. See id.
Nor is it irrational to interpret the zero tolerance policy as the Board did. In addition to their duty to educate, schools act in loco parentis. Given this enormous responsibility, and the potentially devastating consequences of weapons on campus, a strict weapons policy is rationally related to a legitimate government interest — protecting our children from the very real threat of violence. The Columbine High School massacre and other school shootings have, unfortunately, become part of the national consciousness. The Knox County schools themselves are not immune from the threat of violence. Their disciplinary records show twenty injuries as a result of knives and sharp weapons in the three years preceding Seal’s expulsion. Given this national and local landscape of violence, it is perfectly rational to establish *583a strict zero tolerance policy to ensure students’ safety.
The Supreme Court has recognized the growing concern over school violence and the “substantial interest” of schools in maintaining discipline on campus. See New Jersey v. T.L.O., 469 U.S. 325, 339, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985) (“Maintaining order in the classroom has never been easy, but in recent years, school disorder often has taken a particularly ugly form: drug use and violent crime in the schools have become major social problems.”); see also Knox Cty. Educ. Ass’n v. Knox Cty. Bd. of Educ., 158 F.3d 361, 378-79 n. 23 (6th Cir.1998) (“Indeed, we do not have to search beyond recent local and national media headlines to understand that schools are, unfortunately, too often turned into places in which children are subjected to grave and even life-threatening dangers.... ”). The court system should not further hamstring the process of education by substituting its judgment on matters relating to the safety of students for that of school administrators and school board members.1
Indeed, the Board implemented the zero tolerance policy in recognition of its statutory duty to provide safe schools. The Tennessee Constitution empowers the General Assembly to “provide for the maintenance, support and eligibility standards of a system of free public schools.” Tenn. Const, art. XI, § 12. The General Assembly’s authority concerning public education is in turn delegated to local boards of education which are vested with the power to dismiss students when the progress or efficiency of the schools makes such action necessary. See Tenn.Code Ann. § 49-2-203(a)(8). Tennessee also delegates broad authority to its local boards of education to formulate a code for student conduct and to prescribe remedies for the violation of those rules. See Tenn. Code Ann. § 49-6-4012(a).
The General Assembly seeks “to secure a safe environment in which the education of the students of Tennessee may occur.” TenmCode Ann. § 49-6-4203(a),(b). In 1996, the General Assembly reacted to the growing incidents of school violence by amending the School Security Act to encourage zero tolerance policies for students who possess dangerous weapons on campus. See TenmCode Ann. § 49-6-4216(b). The statute now requires all boards of education to develop such policies:
(a) Prior to commencement of fall classes for the 1996-1997 school year, and annually thereafter, each local and county board of education shall file with the commissioner of education written policies and procedures developed and adopted by the board:
(1) To ensure safe and secure learning environments free of drugs, drug paraphernalia, violence and dangerous weapons; and
(2) To impose swift, certain and severe disciplinary sanctions on any student
(A) Who brings a drug, drug paraphernalia or a dangerous weapon onto a school bus, onto school property or to any school event or activity; or
(B) Who, while on the school bus, school property or while attending any school event or activity:
(i) Is under the influence of a drug; or
*584(ü) Possesses a drug, drug paraphernalia or dangerous weapon; or
(iii) Assaults or threatens to assault a teacher, student or other person.
(b) Each local and county board of education is encouraged to include within such policies and procedures a zero tolerance policy toward any student who engages in such misconduct....
Tenn.Code Ann. § 49-6-4216 (1999) (emphasis added).
Let us remember that we are talking about dangerous weapons here, which the zero tolerance policy defined to include, inter alia, “any firearm, explosive, explosive weapon, Bowie knife, hawk bill knife, ice pick dagger, slingshot,- switchblade knife, black jack knuckles....” All the defined weapons, including the weapon possessed by Seal, have the potential to kill or seriously injure a fellow student. In fact, Seal admitted that the knife was placed in his automobile for use in a fight. As the General Assembly itself has recognized, children are entitled to a safe learning environment. Given the alarming increase in school violence nationwide, the Board’s zero tolerance policy, enacted as part of a comprehensive network of state and local control over the schools, is not only rational but prudent.
The majority attempts to bolster its position with the hypothetical of the high-school valedictorian who, unknowingly, has a knife planted in his backpack by a vindictive student. The Board indicated at oral argument that an exception could be made to the zero tolerance policy in that situation. The majority seizes upon this statement as being “totally inconsistent with the Board’s position in this case, which is that the Zero Tolerance Policy uniformly requires expulsion whenever its terms are violated.” (Majority Op. at 576-77).
The majority’s hypothetical assumes that the zero tolerance policy affords no discretion to the school administrators. Ironically, the majority would read a scien-ter requirement into the policy and read discretion out of the policy. Certainly, if at any stage of the proceedings, Seal or the mythical valedictorian provided a reasonable, believable, explanation for the weapon’s presence that would end the matter. Furthermore, the analogy is inapt.2 Here, unlike the unwitting valedictorian, Seal admittedly knew that the knife had been placed in his car on October 31, 1996 for use as a weapon.3 The Board, as part of its discretionary authority, was therefore free to infer from the facts of the case sub judice that Seal also knew that the knife was in his car the next night, because Seal knew that Pritchert began carrying a hunting knife as a result of a dispute with another PHS student and Seal drove Pritc-hert to PHS. In light of the evidence and the Board’s legitimate interest in preventing school violence, it was not irrational for the Board to expel Seal for possessing a knife in his car because it is undisputed that the knife was there on November 1, 1996.
The majority’s ruling, in effect, means that there can be no such thing as zero tolerance. School boards in this circuit will, from today forward, have to include scienter a requirement in any such policy, even if the state does not impose such a condition on the enforcement of a weapons or drug policy.
*585II.
Even if we assume that scienter is required, the majority’s criticism of the Board’s ruling is faulty because scienter can be imputed from the fact of possession. Because Seal undisputedly possessed the knife, the Board could reasonably presume that Seal knew it was in his car. At this point, the burden of persuasion shifted to Seal to explain why he did not know the knife was there. Seal, and the hypothetical valedictorian were, after all, in the best position to explain the situation. The administrative due process hearings gave him the opportunity to rebut the presumption of scienter. Seal failed to meet that burden here. Seal offered no facts to show that he knew the knife had been removed from his car after it was placed there on October 31, 1996. Thus, the Board’s decision was rational because there was proof of scienter and a lack of evidence to rebut that presumption. Furthermore, this burden of persuasion makes the policy .itself rationally related to the goal of preventing school violence because it affords the student an opportunity to rebut the presumption of scienter, thereby guaranteeing that the zero tolerance policy is reasonably applied. For this reason, there was no substantive due process violation.
III.
The Board’s decision is also rational because there is ample proof of scienter here. There is no question that the knife was in Seal’s car when it was parked on the PHS parking lot on November 1, 1996. Seal admitted to the Board, and his attorney conceded at oral argument, that he knew the knife was in the car a few days prior to its discovery. He acquiesced to its presence in the car at that time. Seal also knew on October 31, 1996, that Pritchert intended to use the knife if threatened by his ex-girlfriend’s boyfriend. Seal’s attorney conceded during oral argument that Seal had no reason to believe the knife had been removed from the car.4 Seal also admitted in his confession that he knew the knife had been in the car for protection because he and Pritchert felt “uneasy.” It was certainly plausible that the knife would be needed for protection at PHS on November 1, 1996, as well since the conflict that made them feel uneasy involved a fellow PHS student.
Most significantly, in his signed confession 5 taken on November 1, 1996, Seal did not state that he was unaware of the knife’s presence. Rather, he stated that “the knife was there because [deleted] ex girlfriend’s boyfriend had been following us around with a few of his friends so we *586were a little uneasy.” From this statement, with its significant omission, made on the night in question and not after the fact, the Board could easily have concluded that Seal knew the knife was in the car on November 1, 1996. Given record evidence to support the Board’s ruling, it is improper for this court to second-guess the Board’s decision. The only statement to the contrary is Seal’s statement made after he obtained an attorney. Seal offered no evidence to support that statement, however. This is an insufficient basis to overturn the Board’s decision.
IV.
The real problem here is that the majority does not approve of the manner in which the Board made its decision. Presumably the majority would be satisfied if the Board had explicitly stated that it did not believe Seal’s after-the-fact denial, because: (1) Seal knew as of October 30, 1996, that his friend Pritchert was carrying a knife for protection because of a dispute with another PHS student; (2) Seal acquiesced to the presence of the knife in his car on October 31, 1996; (3) Seal drove Pritchert in his car to PHS on November 1, 1996; (4) Seal admitted in his signed confession taken that night that the knife was in the car because Seal and Pritchert felt “uneasy”; (5) it is entirely plausible that Seal and Pritchert would continue to feel uneasy on November 1, 1996, while attending a PHS function; (6) Seal did not state until after the fact that he did not know the knife was in the car on November 1, 1996; (7) there are no facts to support Seal’s statement of lack of knowledge; and (8) because there are no facts to back his conclusion, the Board does not believe his statement. Had the Board’s ruling followed this blueprint, we would not be remanding the matter to the district court for further proceedings. However, since the majority plans to remand for further proceedings, I think the only proper recourse in this case is to refer the matter back to the Board for more express fact findings on the issue of scienter or to simply allow the Board to present an affidavit concerning its findings. If the Board states that it disbelieved Seal, then there can be no trial, and judgment must be entered for the Board.
This case has far-reaching implications for school boards. School boards in this circuit should be on notice that, in attempting to implement weapons or drug policies, they must find scienter, and articulate those findings in a way that resembles the rulings of a federal district judge.
In any event, I am not prepared to hold school boards to the same standards as federal district courts. The majority has ignored the Supreme Court’s admonitions in Goss and Wood that federal courts play a very limited role in public education, which is most properly left in the competent hands of state and local authorities.
For all of the foregoing reasons, I respectfully DISSENT as to III.A.

. A more apt comparison would be: “Friend hands knife to valedictorian to carry for protection. Valedictorian puts knife in his pocket. Unbeknownst to valedictorian, friend later moves knife to valedictorian’s backpack, which valedictorian carries to school.”
Like Seal, this valedictorian knew at some point that he had the knife on his person. The majority's comparison of Seal to the completely clueless valedictorian is a false analogy-


. The majority disagrees with this characterization. Yet, the majority does not, and cannot, dispute that Seal knew the knife was in the car on October 31, 1996 or that Seal explicitly stated that the knife was there because he and Pritchert felt "uneasy.” What other possible conclusion can be drawn but that they brought the knife to protect themselves should a fight with Pritchert's ex-girlfriend's boyfriend materialize?


. The majority also disagrees with this characterization. This characterization was drawn from the following statements and colloquy at oral argument:
[Seal’s Attorney]: The record has shown that Mr. Seal did know on October 30th [sic] that there was a knife in his mother’s car. The knife belonged to Ray Pritchert, was placed in the car by Mr. Pritchert because of what had been going on with some other individuals at the school over this girl [indecipherable].
[Judge Suhrheinrich]: So he knew the knife was in his car. What difference did it matter that he didn’t know the exact location of the knife?
[Seal's Attorney]: Well your Honor, I don’t think he is saying that he knew the knife was in his car. It was not his knife.
[Judge Suhrheinrich]: No, I appreciate— but I think there is certainly enough in there that he knew that knife was there and he never saw anybody take it out.
[Seal’s Attorney]: He didn’t see anybody take it out, but I think that what he would say was that he assumed it was taken out because it was not his knife.
[Judge Suhrheinrich]: But what bothers me in that he knew it was in the car and he never saw it being taken out.
[Seal’s Attorney]: Yes your Honor.
(Emphasis added).


. The majority rejects this characterization as well, preferring to refer to the November 1 statement as an "after-the-fact deduction.” "After-the-fact” to what? The statement was given as an explanation for the knife’s presence on school property on November 1, 1996. It was certainly not an "after-the-fact” *586deduction of the November 1 event, since Seal provided the statement that very evening at vice-principal Mashburn’s behest. It is by no means a stretch to characterize the statement as a confession, because Seal acknowledged the weapon’s presence.